Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/23/2020. 
Claims 1-4, 6-13, 15-16, and 18-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/23/2020, has been entered. Claims 1, 6-7, 11, 16, and 18-20 have been amended. Claims 5, 14, and 17 have been cancelled. In light of Applicant’s amendment to the claims, the double patenting rejection has been withdrawn.

Claim Rejection - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 20 recites the limitation "the AR device".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation is being interpreted to read “the augmented reality device”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16 and 18-20 are rejected under 35 U.S.C. 103) as being unpatentable over Harrison et al (US 20200057828 A1), hereinafter Harrison.

	Regarding claim 16, Harrison teaches an augmented reality-based lighting and Internet of things (IoT) design method, comprising: 

displaying, by the augmented reality device, a 3-D model of a lighting fixture with one or more devices on the display screen in response to a user input, wherein the 3-D model is overlaid on the real-time image of the target physical area (Harrison: Figure. 22 and 23 depicts user interfaces for AR functionality.  The AR environment such as seeing a room or other environment for which a lighting design is proposed with overlays that represent light objects, fixtures, as well as illumination effects based on a user dragging, dropping, positioning, orienting and moving lighting objects [0178]. The lighting installation includes lighting installation sensor system for sensing and collecting data from the environment of the light installation [0170])
displaying on the display screen, by the augmented reality device, a device pattern overlaid on the real-time image of the target physical area (Harrison: [0170], [0326], Figure 42 – “A pattern matching system 4208 may interface with the library 4206 and a user interface 4210 to facilitate matching at least portions of near field patterns as described herein. The pattern matching system 4208 may also facilitate identifying candidate fixtures that may produce patterns similar to a pattern to be matched. The pattern matching system 4208 may also interface with the user interface 4210 through which a user may specify and / or select a pattern for matching”); and 
displaying on the display screen, by the augmented reality device, a lighting pattern overlaid on the real-time image of the target physical area in response to the augmented reality device moving within the operational range of the one or more devices, wherein the lighting pattern corresponds to a light that the lighting fixture is designed to provide (Harrison: [0400] – known lighting characteristics of the lighting fixture can be modeled ( such as illumination effects on surfaces in the model ) and presented to a user in an augmented reality format that includes a representation of the environment with overlays that display the illumination effects created by one or more lighting fixtures, including ones based on near field and far field characteristics, and interactions thereof.).
but does not explicitly disclose the devices being IoT devices.
However, in Harrison’s background of information, teaches that “many lighting fixtures are configured to operate as part of the Internet of Things (IoT), so that they can be connected to networks for communication with remote systems (such as in the cloud), can be controlled remotely, can communicate with each other and with other IoT devices in the same spaces (such as beacons and thermostats), and can operate with some degree of autonomy.” 


Regarding claim 18, Harrison teaches the method of Claim 16, wherein the one or more IoT devices includes one or more motion sensors, wherein the operational range of the one or more IoT devices is a detection range of the one or more motion sensors (Harrison: [0170], [0262] – “The lighting installation 280 may include a lighting installation sensor system 266 for sensing and collecting data from the environment of the lighting installation 280 , using … motion sensors” … “the functional requirements 112 may include control requirements … for controlling intelligent features of the lighting objects 226 or lighting space objects , such as … sensor features (such as using motion sensors, proximity sensors, and the like” – Examiner Note: It is understood that the operation range of a motion or proximity sensor is its detection range.).

Regarding claim 19, Harrison teaches the method of Claim 16, wherein the one or more IoT devices includes one or more cameras, wherein the operational range of the one or more IoT devices is a field of view of the one or more cameras (Harrison: [0089], [0293] – “sensors may be used … such as using one or more video cameras” … “capturing visual information representative of the physical aspects of the environment includes use of one or more of a digital camera , three dimensional sensor , camera - equipped personal computing device to capture at least one image” – Examiner Note: It is understood that the operation range of a camera is the camera’s field of view.).

Regarding claim 20, Harrison teaches the method of Claim 16, further comprising removing the lighting pattern from the display screen in response to the AR device moving out of the operational range of the one or more IoT devices (Harrison: [0235], Figure 25 – “the platform 100 may also allow a user to inspect a near field light 

Claim 1-3, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of D’Hooghe et al (US 20080154749 A1), hereinafter D’Hooghe.
Regarding claim 1, Harrison teaches an augmented reality-based lighting and Internet of things (IoT) design method, comprising: 
displaying, by an augmented reality device, a real-time image of a target physical area on a display screen (Harrison: [0390] – “the presentation may include a live view of an environment that the user interface processed through an augmented reality rendering system”); 
displaying, by the augmented reality device, a lighting fixture 3-D model on the display screen in response to a first user input, wherein the lighting fixture 3-D model is overlaid on the real-time image of the target physical area (Harrison: Figure. 22 and 23 depicts user interfaces for AR functionality.  The AR environment such as seeing a room or other environment for which a lighting design is proposed with overlays that represent light objects, fixtures, as well as illumination effects based on a user dragging, dropping, positioning, orienting and moving lighting objects [0178]. The lighting installation includes lighting installation sensor system for sensing and collecting data from the environment of the light installation [0170])
and purchasing the lighting fixture corresponding to the lighting fixture 3-D model (Harrison: [0223], Figure 1 – “the system recommends and enables the design, purchasing ( such as through the lighting marketplace ) … of custom tuned lighting objects and fixtures”), 
but does not specifically teach generating, by the augmented reality device, in response to a second user input, a bill of materials (BOM) that includes a lighting fixture corresponding to the lighting fixture 3-D model; and determining, by the augmented reality device, after the BOM is generated and in response to a third user input 
On the other hand, Harrison does disclose a lighting design environment that includes a marketplace that provides a programmatic interface to one or more sources of market-relevant information about lighting objects and lighting fixtures such as specification information and pricing information [0175]. “The lighting marketplace may support real-time pricing and the various financial models that exist within the lighting design industry, such as project-based models, per-fixture models, cost-of-light models, cost-plus models, design-build models, fee-for-service models, and others.” [0176]
However, D’Hooghe teaches a system and method to ensure that products comply with government regulations when purchasing a product seen as a model in a CAD system (D’Hooghe: Abstract, [0021]), including the steps of:
generating, by the device, in response to a second user input, a bill of materials (BOM) that includes a lighting fixture corresponding to the lighting fixture 3-D model (D’Hooghe: A Bill of Materials is created by the “rollup” of each material on the list [0126]. These material declarations are created by user input from a person [0119] and populated with data [0120]. The BOM is “called up and…inspected”, as seen in Figure 21 [0200], and is supplied “in response to a query” from a user. [0100]); and 
determining, by the device, after the BOM is generated and in response to a third user input requesting a validation of the BOM, whether one or more products in the BOM are compliant with an electrical or lighting code or guideline (D’Hooghe: At step 1144, the process evaluates BOM compliance. ([0186], Figures 11-12). The data is imported directly or manually entered [0159], and refining of the compliance display occurs by user selection [0157]. The system determines regulatory compliance of the items from the bill of materials (Claim 13) against electrical guidelines and regulations (Claim 18). The products validated may be lighting equipment [0012].).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Harrison, the ability for generating, by the augmented reality device, in response to a second user input, a bill of materials (BOM) that includes a lighting fixture corresponding to the lighting fixture 3-D model; and determining, by the augmented reality device, after the BOM is generated and in response to a third user input requesting a 

Regarding claim 2, Harrison/D’Hooghe teach the method of Claim 1, further comprising displaying, by the augmented reality device, a lighting pattern on the display screen overlaid on the real-time image of the target physical area, wherein the lighting pattern is generated based on a photometric file associated with the lighting fixture 3-D model (Harrison: [0400] – “known lighting characteristics of the lighting fixture can be modeled (such as illumination effects on surfaces in the model) and presented to a user in an augmented reality format that includes a representation of the environment …with overlays that display the illumination effects created by one or more lighting fixtures, including ones based on near field and far field characteristics, and interactions thereof”  –Examiner Note: Paragraph [0305] provides a specific example of how such a photometric file may be generated.).

Regarding claim 3, Harrison/D’Hooghe teach the method of Claim 1, further comprising displaying, by the augmented reality device, a product menu on the display screen for use by a user to add one or more products to the BOM (D’Hooghe: [0126], Figure 9 – “The compliance engineer will typically add the parts (item or mfr. part) to the MDO ” –Examiner Note: It is understood that, insofar as the BOM is presented on the display, the interface/menu to add items must also be presented as such. Figure 9 further illustrates a product menu for adding products to the BOM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harrison with D’Hooghe for the reasons identified above with respect to claim 1. 


Regarding claim 6, Harrison/D’Hooghe teach the method of Claim 1, further comprising displaying, by the augmented reality device, a message indicating whether the lighting fixture corresponding to the lighting fixture 3-D Examiner Note: It is noted that Figures 8-9 illustrate a warning/alert message indicating compliance or non-compliance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harrison with D’Hooghe for the reasons identified above with respect to claim 1. 

Regarding claim 9, Harrison/D’Hooghe teach the method of Claim 1, wherein the lighting fixture 3-D model corresponds to a lighting fixture with one or more integrated IoT devices (Harrison: [0170], [0262] – “The lighting installation 280 may include a lighting installation sensor system 266 for sensing and collecting data from the environment of the lighting installation 280, using any of a wide range of sensor inputs , including motion sensors, temperature sensors, light sensors, flow sensors, chemical sensors, and others.” … “the functional requirements 112 may include control requirements 114, such as … for controlling light sources ( such as for dimming , changing colors , changing color temperatures , and the like ) , and for controlling intelligent features of the lighting objects 226 or lighting space objects , such as networking features … , communication features (such as enabling remote control, such as from the cloud and enabling communication with other IoT devices), sensor features  such as using motion sensors, proximity sensors, and the like) and the like .”).

Regarding claim 10, Harrison/D’Hooghe teach the method of Claim 9, wherein the one or more IoT devices include one or more sensors, one or more cameras, one or more microphones, or one or more speakers (Harrison: [0170], [0262] – “The lighting installation 280 may include a lighting installation sensor system 266 for sensing and collecting data from the environment of the lighting installation 280, using any of a wide range of sensor inputs , including motion sensors, temperature sensors, light sensors, flow sensors, chemical sensors, and 

Regarding claims 11-12, the limitations of device claims 11-12 are closely parallel to the limitations of method claims 1 and 3, with the additional limitations of a camera to capture a real-time image of a target physical area (Harrison: [0419-0421] – “information descriptive of the physical environment may be captured by using a digital camera” … “generating lighting models for simulating lighting effects in an environment may include building models or architectural elements and the like from images of an environment, such as may be generated through live capture of the environment such as through an augmented reality system”); and a controller to execute a software code (Harrison: [0028], [0211] – “a processor of the system” …“a software capability of the platform 100”); and are rejected on the same basis.

Claim 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of D’Hooghe, and further in view of Siegel et al (US 7802200 B1), hereinafter Siegel.
Regarding claim 4, Harrison/D’Hooghe teach the method of Claim 1, but do not specifically teach displaying, by the augmented reality device, a message suggesting one or more other lighting products to be added to the BOM.
However, Siegel teaches a computer system and method for detecting conditions related to inconsistencies in selected items (Siegel: Abstract), including displaying, by the device, a message suggesting one or more other lighting products to be added to the BOM (Siegel: Col. 12, lines 5-9, 38-40, 44-46, 54-58; Figures 4A-4B – “As can be seen in FIG. 4A, while there were three result items that matched the search terms … each result item 404-408 relates to a separate item in the catalog maintained by the catalog server 114 of the network shopping service 110.” … “if the consumer activates the “add to cart' icon 410, the evaluation server 116 would detect the inconsistency …Due to this detected inconsistency, the consumer is queried as to whether the (inconsistent) selection was intentional. … In the illustrated confirmation window 412, the evaluation server 116 identifies the inconsistency to Examiner Note: It is noted that Harrison/D’Hooghe teach the products being lighting products rather than electrical products, and the user adding a product to a BOM rather than a cart for purchase.).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Harrison/D’Hooghe, the ability for displaying, by the augmented reality device, a message suggesting one or more other lighting products to be added to the BOM, as taught by Siegel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of to modify Harrison/D’Hooghe, to include the teachings of Siegel, in order to validate that the product is what the consumer desires (Siegel: Col. 1, lines 55-56).

Regarding claim 7, Harrison/D’Hooghe teach the method of Claim 6, but do not specifically teach, in response to determining that the lighting fixture corresponding to the lighting fixture 3-D model is non-compliant with the electrical or lighting code or guideline, displaying, by the augmented reality device, a second message suggesting another lighting product as a replacement for the lighting fixture corresponding to the lighting fixture 3-D model.
However, Siegel teaches a computer system and method for detecting conditions related to inconsistencies in selected items (Siegel: Abstract), including in response to determining that the lighting fixture 3-D model is non-compliant with the electrical or lighting code or guideline, displaying, by the augmented reality device, a second message suggesting another lighting product as a replacement for the lighting fixture corresponding to the lighting fixture 3-D model (Siegel: Col. 12, lines 38-40, 44-46, 54-58; Figures 4A-4B – “if the consumer activates the “add to cart' icon 410, the evaluation server 116 would detect the inconsistency …Due to this detected inconsistency, the consumer is queried as to whether the (inconsistent) selection was intentional. … In the illustrated confirmation window 412, the evaluation server 116 identifies the inconsistency to the consumer and requests that the consumer either confirms the addition …, or substitutes the selected item” – Examiner Note: The message is illustrated in Figure 4B.).


Regarding claim 13, the limitations of device claim 13 are closely parallel to the limitations of method claim 7 and are rejected on the same basis.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, in view of D’Hooghe, and further in view of Amazon (NPL, 2016 – see attached).
Regarding claim 8, Harrison/D’Hooghe teach the method of Claim 1, but do not specifically teach displaying a message indicating whether one or more lighting fixtures in the BOM provide a light having a lighting level that is compliant with an electrical or lighting code or guideline.
However, Amazon teaches a system of purchasing a light fixture, including adding the product to a cart/bill of materials (Amazon: Page 1), including displaying a message indicating whether one or more lighting fixtures in the BOM provide a light having a lighting level that is compliant with an electrical or lighting code or guideline (Amazon: Page 1, Page 2 – “50,000 hours of traditional, energy efficient, cool light This LED Fixture is a 4 bulb 48 watt incandescent equivalent a19 replacement This lamp produces a spectacular cool white light at a 2000 lumens, using only 28 watts of energy” … “Color 4000K - Cool White … Power Source AC, Voltage 120 volts, Wattage 28 watts … Type of Bulb LED, Luminous Flux 2000” – Examiner Note: It is understood that the product may be added, or have been added already, to the cart/BOM, and that the message may therefore pertain to a product in the BOM.)



Regarding claim 15, the limitations of device claim 15 are closely parallel to the limitations of method claim 8 and are rejected on the same basis.


Response to Arguments
	Applicant’s arguments filed 11/23/2020 have been fully considered.  

Prior Art Rejections – 35 USC §§102 & 103
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 8-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schuster (US 20180336732 A1) discloses an augmented reality system that allows a user to place a lighting fixture in a real-time view of an environment, and add the chosen fixture to a bill of materials.
Spivack et al (US 20190108578 A1) teaches an augmented reality system that allows a user to place products, including lamps, inside a real environment, as well as purchasing said product.
BOMcheck (NPL-see attached) teaches validating compliance of a bill of materials with a set or regulations/guidelines. An example product within the reference includes a lamp.
Bryan (US 20140304030 A1) teaches a supply chain architecture which includes compliance verification, including of electrical guidelines.
Sunkle et al (US 20170061445 A1) teaches a system which generates verification of regulatory compliance.
Broudou et al (US 20160321582 A1) teaches a device and process for mitigating risk, including recommending replacements to a non-compliant object.
Avila et al (US 7251569 B2) teaches methods and systems for analyzing a product and determining product compliance.
Khin et al (US 20130080293 A1) teaches methods for ensuring compliance with industry-specific and federal standards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3625 
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625